By the Oourt.

Bebby, J.
By an act of the legislature approved March 2d, 1865, (Gh. 79, Special Laws, 1865,) it is made the duty of the common council of the city of St. Paul, at their first meeting in March, 1865, or at any meeting thereafter prior to the fifteenth of March, “ to elect one assessor for the city at large * * who shall perform all the duties required by law of assessors of property for the purposes of taxation, for state, county, city or other purposes within the ' city of St. Paul.” The same act further provides that “ his compensation shall be fixed by the council, and paid like the salaries of other officers.” By the act of Sept. 12th, 1858, (Ch. 77, Gen. Laws 1858) which having been repealed in 1862 was revived by Gh. 51, La/ios 1865, approved March 2, 1865, it is made “ the duty of the township assessors of the several townships, and the assessors of the several wards of the several cities,” to prepare and return a list of persons liable to be enrolled in the militia, &c.; and it is further provided in the same act that “ the assessors shall be compensated for their services in making the enrollment required by this article, at the same rate, and in like manner, as they are compensated for making the annual assessment of property.” We are of opinion that • the assessor provided for in the act first above cited as assessor for the city at large, is assessor for the several wards of which the city is composed, within the meaning of *422the act 'last cited. As assessor for the whole city he is assessor for eaoh of the wards. By the act first cited, he is to perform “ all the duties required by law of assessors of property for the purposes of taxation,” &c. The qualifying clause, “ for the purposes of taxation,” &c., we think is not designed to limit his duties to such as relate to taxation only, but is intended to point out the kind of assessors referred to. In other words, the construction is that he is to perform all the duties required by law of those whose business it is to assess property for purposes of taxation. The acts cited were both passed and took effect on the same day, March 2d, 1865 ;• so that at the time when the plaintiff was apjoointed, which was subsequent to March 2d, 1865, the making of the enrollment was a duty required by law of assessors; and as it was one of the duties of assessors, it follows that it was also the duty of the plaintiff as city assessor.
We are further of opinion, that the compensation of the assessor, which by the act first cited the common council are authorized to fix, is a compensation for all his services as city assessor, including of course his services in making the required enrolment. In this connection the fact that both acts cited were approved upon the same day is important.
In the absence of any special reason for a' contrary presumption, it is to be presumed that they were passed in reference to each other ; that it was not designed that one should conflict with or override the other, but that the legislative intention was that all the provisions of each should have full operation in reference to the particular subject matter to which each related respectively.
The application of this presumption to this case is that the provision as to compensation found in the act last cited, was a general provision furnishing the general rule under which *423assessors were to be paid for making the enrollment, while the provision in the act first cited as to the compensation of the city assessor, was a special provision governing the special case of the city assessor, and in the nature of an exception to the general rule. The compensation which the common council are to fix, is the compensation of the city assessor, who is an officer whose business it is to perform “ all the duties required by law of assessors,” <&c.
The object is to compensate him for discharging the duties, which must mean all the duties, of city assessor, that is to say, for performing “ all the duties required by law of assessors.”
Enrollment is one of those duties, and in our opinion it is covered by the compensation fixed. The compensation in this case having been fixed at $1,000, which the plaintiff has received, we think he can recover nothing more.
Judgment affirmed.